Citation Nr: 1412759	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for service-connected degenerative disc disease of the lumbar spine, currently rated 40 percent disabling.

2. Entitlement to an initial rating in excess of 20 percent for service-connected sciatic neuropathy of the right lower extremity.

3. Entitlement to an increased rating for service-connected sciatic neuropathy of the left lower extremity, currently rated 20 percent disabling.

4. Entitlement to an increased rating for residuals of a right ankle injury, currently rated 10 percent disabling.

5. Entitlement to an increased rating for postoperative left inguinal hernia, currently rated 10 percent disabling.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to December 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional pertinent evidence consisting of VA treatment records was received by the Board after the issuance of the June 2011 statement of the case.  The Veteran has not submitted a waiver of RO consideration.  Under these circumstances, the Board has no alternative but to remand the matter on appeal for RO consideration in light of the additional evidence received, in the first instance, and for issuance of a supplemental statement of the case reflecting such consideration.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).

Noted is that the Veteran's records from the Social Security Administration (SSA) have been associated with the claims file on a compact disc.  On remand, the Veteran's SSA records should be printed or electronically uploaded to his Virtual VA or VBMS file.

Finally, the Board observes that the Veteran's most recent VA examination was conducted in June 2010.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, because the most recent VA examination was conducted almost four years ago and because the newly submitted evidence suggests that the Veteran's conditions may have worsened since the previous examination, the Board finds that a VA examination should be scheduled to determine the current severity of all of the Veteran's disabilities on appeal, to include obtaining an opinion as to whether the Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file VA treatment records from the Fayetteville VA Medical Center dated since August 2013.

2. Print and associate with the paper claims file the Veteran's records from SSA or upload the records to his Virtual VA and/or VBMS file for Board review.

3. Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability, bilateral sciatica, right ankle disability, and postoperative left inguinal hernia.  The claims file and copies of pertinent records on Virtual VA and/or VBMS must be provided to the examiner for review.  The examiner must indicate review of these items in the examination report.

All necessary testing must be conducted and the examiner must indicate the current severity of each of the listed disabilities.  All symptomatology should be documented in detail.

For the lumbar spine and right ankle disabilities, the examiner should specifically address the following:

A) Report the ranges of motion of the thoracolumbar spine and right ankle in degrees, and state the point at which any pain is demonstrated.

B) Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the thoracolumbar spine and right ankle.  For each disability, indicate whether there is likely to be any limitation of motion due: to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.

C) Give an opinion for the thoracolumbar spine and right ankle as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. 

All limitation of function, including due to pain on use, must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

D) Determine whether the Veteran has any favorable or unfavorable ankylosis of the thoracolumbar spine or right ankle.

E) Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

F) Determine whether and to what extent the Veteran experiences any radiculopathy or peripheral neuropathy of the lumbosacral spine.  With regard to his service-connected sciatica, and any other associated neurological disability, determine when such neurological disability began.  Identify the specific nerve(s) affected together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset of the neurological disability.

The examiner must additionally provide an opinion as to whether the Veteran's service-connected disabilities (i.e. lumbar spine disability, bilateral sciatica, right ankle disability, and postoperative left inguinal hernia), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities on the Veteran's ordinary activities which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination and opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal including entitlement to TDIU, with consideration of all evidence obtained since the issuance of the June 2011 statement of the case.  If any benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


